IN THE UNITED STATES DISTRICT C()URT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN» § Civil No. 16-1081
Plaintiff, )
)
v. )
)
ToM WoLF, et al., )
)
Defendants. )
MEMoRANDUM oRDER

Before the Court is an appeal, ECF No. l95, filed by Plaintiff Alton D. Brovvn, requesting
review of the magistrate judge’s Order, dated February l4, 2019, (the “Order”), ECF No. 180,
denying Plaintifi" s Motion for Appointment of Specialist, ECF No. l60.

Standard of Review

The Federal Magistrates Act, 28 U.S.C. §§ 631-639, provides two separate standards for
judicial review of a magistrate judge’s decision: (i) “de novo” for magistrate resolution of
dispositive matters, 28 U.S.C. § 63 6(b)(l)(B)-(C), and (ii) “clearly erroneous or contrary to law”
for magistrate resolution of nondispositive matters 28 U.S.C. § 636(b)(l)(A). Accord FED. R.
CIV. P. 72(a), (b); Local Civil Rule 72.1(C)(2); see Cipollone v. Liggez‘t Group, Inc., 785 F.Zd
1108, 1113 (3d Cir. 1986).

ln this case, the Order is nondispositive and Will not be disturbed, unless it is found to be
clearly erroneous or contrary to law. A finding is clearly erroneous “When although there is
evidence to support it, the reviewing court on the entire evidence is left With the definite and firm

conviction that a mistake has been committed.” Ana’erson v. City of Bessemer, 470 U.S. 564, 573

 

(1985) (citing United States v. United States Gypsum Co., 333 U.S. 364 (1948)). “Where a
magistrate judge is authorized to exercise his or her discretion, the decision will be reversed only
for an abuse of that discretion.” Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127
(D.N.J. 1998).
Discussion

Mr. Brown seeks an Order requiring his own medical examination Federal Rule of Civil
Procedure 35(a) gives this Court discretion to order “a party whose mental or physical condition .
. . is in controversy to submit to a physical or mental examination . . . .” Such an order “may be
made only on motion for good cause and on notice to all parties and the person to be examined.”
Ia'. at (a)(2). The Rule “does not permit a party to Seek his own medical examination . . . .”
Gannaway v. Prime Care Medical, Inc., 150 F. Supp.3d 511, 524 n.4 (E.D.Pa. 2015), ajj”’a’, 652 F.
App’x 91 (3d Cir. 2016), cert denied, ~~ U.S. ---, 138 S.Ct. 162 (2017). And a prisoner cannot use
Rule 35 as a mechanism for obtaining a second medical opinion when he disagrees with the course
of treatment prescribed by prison medical personnel Ia'.

Upon review of the motion and responses, as well as the Order of the magistrate judge
denying Mr. Brown’s request for the appointment of a medical specialist, the Court finds that the

decision of the magistrate judge to deny Mr. Brown’s motion was neither clearly erroneous nor

contrary to law. Accordingly, Plaintift’ s appeal is DENIED.

i. H{)ran

United States District Judge

IT IS SO ORDERED.

Dated: é§:&,é 025: M¢?`

 

 

CCZ

ALTON D. BROWN
DL-4686

SCI Fayette

48 Overlool< Drive
LaBelle, PA 15450-1050
(via U.S. First Class Mail)

All Counsel of Record
(via ECF electronic notification)

 

